DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 8, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Examiner recommends incorporating some aspect of the LUN timestamps.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 rejected under 35 U.S.C. 103 as being unpatentable over Youngworth (US 2015/0006846) in view of Otani et al. (US 8,166,264).
Regarding claim 1, Youngworth teaches a method of managing memory in a memory system, the method comprises:
receiving a request for storage space in the memory system (Youngworth’s system is generally related to file management in a storage system via LUN/chunk management; as part of this, a provisioning management interface has the ability to create/delete LUN’s associated with particular nodes called NA_LUN’s, see [0201]; in the context of a create call, Youngworth states that a new NA_LUN is created and then a provisioning agent responds to a client storage request, see [0202], teaching that a storage request necessitated the creation of the LUN);
obtaining a timestamp for a new Logical Unit Number (LUN) (“a timestamp can be done at reasonable intervals and the value placed in the NA_LUN header,” [0163], while the citation refers to a recovering/re-syncing NA_LUN’s after a crash, this teaches that a time stamp can be associated with the NA_LUN’s):
allocating a range of logical blocks to the new LUN in accordance with its requested size, the range of logical blocks including a starting logical block and a number of blocks (“Chunks are not themselves physical storage, they are objects that expose a virtualized region of disk,” [0137], reading upon the logical blocks; the NA_LUN header includes size, see [0163], and is backed by storage segmented into chunks, see [0243], teaching that the size relates to the number of blocks, Fig. 5 shows a table of chunks contained within the LUN, necessarily, the first entry will contain a first logical block; regarding the allocation of the logical blocks in accordance with its requested size, Youngworth as earlier cited provides that the creation/provision of a NA_LUN occurs 
assigning the timestamp to the new LUN (“a timestamp can be done at reasonable intervals and the value placed in the NA_LUN header,” [0163], teaching that the timestamp is associated with the specific NA_LUN); and
saving the timestamp with other metadata identifying the new LUN and the allocated logical blocks (“a timestamp can be done at reasonable intervals and the value placed in the NA_LUN header,” [0163], teaching the storage of the timestamp in the NA_LUN header, where Fig. 5 shows an NA_LUN header includes data about the owner, address, policies, size, etc., see [0069], that can then be used to access a chunk table, relating to the allocated blocks).
Youngworth fails to teach where the timestamp is specifically assigned to the new LUN as the LUN creation timestamp. 
Otani’s disclosure is related to LUN migration, but still discusses some aspects of general LUN management and as such comprises analogous art.
As part of this disclosure, Otani discloses how when creating a LUN, the LUN ID is set by a combination of the storage controller’s world wide name as well as the timestamp of the LUN creation, see Col. 1, Lines 34-38.
An obvious substitution can be identified: instead of incrementing a counter to generate LUN ID’s as in Youngworth, see [0112], the LUN ID can be generated according to a controller/node identifier and the creation timestamp.  This reads upon the claim, as the 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute Otani’s creation timestamp ID naming convention for Youngworth’s incremental ID naming convention.  Both disclosures provide means for generating ID’s for LUN’s known in the art.  In addition, as both means are utilized for generating LUN ID’s, then substituting one generation convention for another would lead to predictable results. 
Regarding claim 2, the combination of Youngworth and Otani teaches the method of claim 1, and Youngworth further teaches wherein the range of logical blocks allocated to the new LUN are contiguous (“Each storage mapping file maps chunks of storage to a linear address space that embodies a storage LUN”, [0213], teaching that the chunks are viewed in a linear address order, or contiguous).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Youngworth in view of Otani and further in view of Lin (US 9,830,098)
The combination of Youngworth and Otani teaches the method of claim 1, and Youngworth further teaches wherein new LUN configuration data including the LUN creation timestamp is saved in non-volatile memory in the memory system (the NA_LUN header is itself backed by a chunk, see [0113], held in storage), but fails to teach the LUN configuration data further saved in volatile hardware conversion tables.  While Youngworth does provide for the ability to cache the header information in requesting nodes, see [0073-0074], this cache is not stated to be a volatile location. 

As part of this, Lin provides for maintaining a block management table in NVM, where upon power up/during operation, the management table is copied into a volatile memory in order to maintain and update the controller efficiently, see Col. 3, Lines 30-38.
An obvious modification can be identified: incorporating Lin’s use of a volatile memory to store a copy of a management table with Youngworth’s caching of LUN configuration data.  Such a combination reads upon the storage of the configuration data in volatile data structures.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Lin’s use of a volatile copy of a management table with Youngworth’s caching of the NA_LUN header in different nodes, as the use of a volatile memory to store the data structure in would allow for a more efficient/expeditious update of the NA_LUN ID, see Lin Col. 3, Lines 35-38, where the ability to expeditiously update of the NA_LUN ID would help in synchronizing the generation number across nodes and aid in the write synchronization, see [0074-0079].
Claims 4 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Youngworth in view of Otani and further in view of Sarkar et al. (US 2019/0108888).
Regarding claim 4, the combination of Youngworth and Otani teaches, the method of claim 1, but fails to teach wherein the memory system comprises storage class memory having a plurality of storage chips having a plurality of dies having a plurality of non- volatile memory cells.  At most, Youngworth just depicts storage 128 in Fig. 1, while Otani depicts HDD backed storage in Fig. 1.  
Sarkar’s disclosure is related to a storage system and as such comprises analogous art.

An obvious combination can be identified: combining Sarkar’s use of SCM devices with Youngworth’s storage system.  Such a combination reads upon the limitation of the claim.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Sarkar’s SCM storage system with Youngworth’s storage system.  Both elements are known in the art, and as Youngworth’s underlying storage is not described in great detail beyond the use of block-addressed storage, then one of ordinary skill in the art would recognizing that the combination of disclosures would yield a predictable result, implementing Youngworth’s backing storage with Sarkar’s non-volatile memory system, including the SCM with multiple packages/dies/cells. 
Regarding claim 15, Youngworth teaches a memory system (Fig.1, system 100) comprising:
a memory controller for managing memory storage (Fig. 1, SSBLC controller 104);
a memory module (Fig. 1, storage 128); and
a computer-readable storage medium comprising program instructions (Fig. 13 shows an example of computer system 1300 which can execute the methodologies of memory system 100, where Fig. 13 shows multiple memories 1304, 1306, 1316 possibly storing instructions for execution) that when executed in response to a request for 
The combination of Otani and Youngworth fails to teach the detail where the memory module contains multiple packages each containing a plurality of dies, each die containing a plurality of non-volatile memory cell. 
Sarkar’s disclosure is related to a storage system and as such comprises analogous art.
Sarkar depicts multiple memory devices within a storage system in Fig. 1, where each device includes multiple die, where each die includes an array of cells, and the non-volatile memory devices can be based on phase change or MRAM/STT-RAM technologies which are considered storage class memories, see [0021].
An obvious combination can be identified: combining Sarkar’s use of SCM devices with Youngworth’s storage system.  Such a combination reads upon the limitation of the claim.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Sarkar’s SCM storage system with Youngworth’s storage system.  Both elements are known in the art, and as Youngworth’s underlying storage is not described in great detail beyond the use of block-addressed storage, then one of ordinary skill in the art would recognizing that the combination of disclosures would yield a predictable result, implementing Youngworth’s backing storage with Sarkar’s non-volatile memory system, including the SCM with multiple packages/dies/cells. 
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Youngworth in view of Otani and further in view of Shabi et al. (US 2021/0133117)

associating in a logical to virtual translation table the assigned range of logical blocks to a corresponding set of virtual blocks in virtual memory; and
associating the corresponding set of virtual blocks to corresponding physical storage space in the memory system.
Youngworth’s disclosure provides for mapping a chunk to a physical storage location, see Fig. 9 for example, but this appears to only show a translation from logical block/chunk to physical storage space, with no discussion of a virtual space.
Shabi’s disclosure relates to providing a virtualization of a storage space and as such comprises analogous art.  
As part of this, Shabi discloses that as part of a deduplication process, mappings may exist between three layers of storage, logical address space to virtual address space and virtual address space to physical address space.
An obvious combination can be identified: combining Shabi’s disclosure of an additional virtual address space between a logical and physical address space with related mappings with Youngworth’s storage system.  This combination reads upon the limitation of the claim, as the logical address space of the chunks with chunk IDs are now mapped to a virtual address which in turn can map to the physical location, reading upon the association.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Shabi’s multilevel mapping with Youngworth’s system.  Both elements are known in the art, and as Shabi’s mapping just provides another data . 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Youngworth in view of Otani and further in view of Hayden et al. (US 2006/0277383)
The combination of Youngworth and Otani teaches the method of claim 1, but fails to teach the method further comprising assigning unique vital product data to the new LUN that can be retrieved by a host.
Hayden’s disclosure relates to providing network storage with LUNs and as such comprises analogous art.
As part of this disclosure, Hayden provides that each network storage module (Fig. 1, element 108) includes a vital product data device ID page for each LUN, which provides a unique identifier for a LUN, see [0031].  Hayden further provides that this identifier can be utilized to determine if different device paths lead to the same underlying volume or LUN, as “This identifier acts as a LUN serial number and is unique across all clusters and management groups, and all NSMs in a cluster return the same identifier for a given LUN,” [0040].
An obvious combination can be identified: incorporating Hayden’s vital product data device ID page with each LUN into Youngworth’s LUNs.  Such a combination reads upon the limitation of the claim, as the combination explicitly assigns a vital product data to a given LUN, and this page is incorporated into the identifiers utilized by LUN’s, teaching that this information can be accessed by a host.
. 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Youngworth in view of Otani and further in view of Andrei et al. (US 2016/0147449)
Regarding claim 7, the combination of Youngworth and Otani teaches the method of claim 1, further comprising performing a LUN deletion operation () comprising:
setting the range of logical blocks to zero for a LUN to be deleted (necessarily, the removal of a NA_LUN would mean the removal of chunks that back said NA_LUN, requiring the size of an NA_LUN to be set to 0);
The combination fails to teach this process comprising:
obtaining a timestamp for the LUN to be deleted;
assigning the timestamp to the LUN to be deleted as a LUN deletion timestamp; and
saving the LUN deletion timestamp for the LUN to be deleted.
While Youngworth discusses timestamps generally and Otani in the context of creation, as discussed in the claim 1 rationale, neither specifically discusses timestamps with regards to data structures to be deleted. 

As part of this disclosure, Andrei includes both creation and timestamps for the data management system, see [0038].   These time stamps represent timestamps for committing of the deletion operation.
An obvious modification can be identified: incorporating a specific timestamp for deletion into the timestamps maintained by Youngworth’s NA_LUN. Such a modification reads upon the limitation of the claim, as the NA_LUN header would include a timestamp representing a specific time when a deletion of the NA_LUN is committed.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Andrei’s deletion timestamp with Youngworth’s NA_LUN’s, as the deletion timestamp would aid in synchronization of a node’s access to the NA_LUN and underlying chunks, with the ability to compare write/read timestamps with a deletion timestamp to ensure consistency/synchronization. 
Regarding claim 8, the combination of Youngworth, Otani, and Andrei teaches the method of claim 7, and Youngworth further teaches wherein LUN configuration data for the LUN to be deleted, including the LUN deletion timestamp, is saved in non-volatile memory in the memory system (the NA_LUN header is itself backed by a chunk, see [0113], held in storage, as discussed in the claim 7 rationale, this would include the LUN deletion timestamp).
Claims 9 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Youngworth in view of Otani and Andrei further in view of Shabi.
Regarding claim 9, the combination of Youngworth, Otani and Andrei teaches the method of claim 7, but fails to teach the method further comprising:
associating in a logical to virtual translation table the assigned range of logical blocks to a corresponding set of virtual blocks in virtual memory; and
associating the corresponding set of virtual blocks to corresponding physical storage space in the memory system.
Youngworth’s disclosure provides for mapping a chunk to a physical storage location, see Fig. 9 for example, but this appears to only show a translation from logical block/chunk to physical storage space, with no discussion of a virtual space.
Shabi’s disclosure relates to providing a virtualization of a storage space and as such comprises analogous art.  
As part of this, Shabi discloses that as part of a deduplication process, mappings may exist between three layers of storage, logical address space to virtual address space and virtual address space to physical address space.
An obvious combination can be identified: combining Shabi’s disclosure of an additional virtual address space between a logical and physical address space with related mappings with Youngworth’s storage system.  This combination reads upon the limitation of the claim, as the logical address space of the chunks with chunk IDs are now mapped to a virtual address which in turn can map to the physical location, reading upon the association.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Shabi’s multilevel mapping with Youngworth’s system.  Both elements are known in the art, and as Shabi’s mapping just provides another data 
Regarding claim 10, the combination of Youngworth, Otani, Andrei, and Shabi teaches the method of claim 9, and Youngworth teaches the method further comprising performing a trim process to remove active virtual blocks from use and placing them on a free list (Youngworth discloses a garbage collection process on data objects in [0133-0135]; in the scenario of excess fragmentation, see [0135], then the objects are copied and space reclaimed, with the space returning to a free list; where the data objects are backed by the chunk, and as such this teaches that some of the chunks are reclaimed and placed in a free list, reading upon the claim).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Youngworth in view of Otani and Sarkar further in view of Andrei.
Claim 16 is rejected according to the same rationale of claim 7. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Youngworth in view of Otani, Sarkar, and Andrei and further in view of Lin.
Claim 17 is rejected according to the same rationales of claims 3 and 8.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Youngworth in view of Otani, Sarkar, and Andrei further in view of Shabi.
Claim 18 is rejected according to the same rationale of claim 10, incorporating the rationale of parent claim 9. 

Allowable Subject Matter
Claims 11-14, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 11 and 19 recite, using claim 11 for exemplary language the method step of:
performing a logical to virtual translation table rebuild process, and
during the rebuild process, comparing a metadata timestamp saved with data when the data is written in main memory with at least one of the group consisting of the LUN creation timestamp, the LUN deletion timestamp, and both the LUN creation timestamp and the LUN deletion timestamp to determine which logical blocks are valid for the LUN.
Youngworth’s disclosure provides for a process of recovering LUN’s upon a crash, see [0162-0164].  Notably, this does include comparing timestamp of chunks with a timestamp in the NA_LUN.  However, this is a timestamp that is performed at reasonable intervals and placed into the NA_LUN header, see [0163].  Given the disclosures of Andrei and Otani that are incorporated into the art rejections above, this particular timestamp is not interpreted to be either the LUN creation or deletion timestamps, let alone both.  As such, the combination fails to teach the above limitation.  A search in the art did not yield a reference where a creation and/or deletion timestamp are utilized in determining whether blocks are valid in a rebuilding process, leading to a determination of allowable subject matter.  
Claims 12 and 20 recite, using claim 12 for exemplary language, the method of claim 1, further comprising performing a LUN formatting operation comprising:
updating the state of a LUN to be formatted to indicate that the LUN is undergoing a formatting operation;
obtaining a new timestamp for the LUN to be formatted;
assigning the new timestamp for the LUN to be formatted as the LUN creation timestamp associated with the LUN to be formatted;
saving the new timestamp as the LUN creation timestamp for the formatted LUN; and
updating the state of the LUN being formatted to indicate that the LUN is ready to receive input/output.
As the claim is dependent on claim 1, then the LUN formatting operation is interpreted to be distinct from the LUN creation operation.  Disclosure was not found to render this claim as a whole obvious, leading to the determination of allowable subject matter. 
Claims 13 and 14 are objected to for dependence on claim 12. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093. The examiner can normally be reached Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.H./Examiner, Art Unit 2139    

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139